department of the treasury internal_revenue_service washington d c tax exempt and government entities aug legend state b employer a group b employees plarrx resolution r dear in letters dated date and date your authorized representative requested a letter_ruling on your behalf concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted pursuant to resolution r dated date employer a has agreed to pick up ie assume and pay the mandatory employee contributions to plan x in employer a is a political_subdivision of state b employer a established plan x for the benefit of group b employees plan x requires mandatory employee contributions and is intended to qualify under code sec_401 a lieu of plan x participants paying such contributions these contributions page although designated as employee contributions will be deemed to have been paid_by employer a in lieu of contributions by plan x participants also plan x participants will have no option to receive the picked-up contributions in cash in lieu of having such contributions paid to plan x based on the aforementioned facts and representations you have requested rulings that - no part of the mandatory_contributions picked up by employer a as the employer of group b employees be constituted as gross_income to the plan x participants for federal_income_tax treatment in the taxable_year in which the pick- up is made but will only be taxable to the recipient upon distribution to the participant in accordance with plan x the contributions picked up by payroll deductions though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes the contributions picked up by employer a will not constitute wages from which federal income taxes must be withheld when contributed to plan x sec_414 of the code provides in relevant part that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 a established by a state government or a political_subdivision thereof and are picked up’ by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the page employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate resolution r adopted by employer a on date satisfies the-criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will make contributions to plan x in lieu of contributions by plan x participants and that plan x participants may not elect to receive such contributions directly thus employer a's pick-up arrangement first satisfies the criteria of revrul_81_35 and revrul_81_36 on january resolution r the date of employer a’s adoption of accordingly we conclude that amounts picked up by employer a for group b employees who are plan x participants shall be treated as employer contributions and will not be includible in the plan x participants’ gross_income for the taxable_year in which such amounts are contributed these amounts will be includible in the gross_income of the plan x participants or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer a because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as provided in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from plan x participants’ salaries with respect to such picked-up amounts no opinion is expressed as to whether the amounts in question are subject_to tax for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both under the federal_insurance_contributions_act no opinion is expressed as to page whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code these rulings apply only if the effective date for the commencement of any proposed pick-up contributions as specified in resolution r cannot be any earlier than the later of the date the resolution is signed or the date it is put into effect therefore the effective date for the commencement of the pick-up contributions cannot be any earlier than january these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact at se t ep ra t3 please address all correspondence to d sincerely yours h f frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice ef intention to disclose
